DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100141860 A1 (KIM; Yoon-Jang et al.)

    PNG
    media_image1.png
    506
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    775
    476
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    575
    504
    media_image3.png
    Greyscale

Per claims 1 and 20, Kim teaches a reflective display panel [see figure 5 and paragraph 0030], comprising an array substrate [100] and a color film substrate that are oppositely disposed [200, the substrate 200 is capable of supporting a color film], and a liquid crystal layer disposed between the array substrate and the color film substrate [3]; wherein the array substrate comprises: 23a base [110], and a plurality of data lines [171] and a plurality of sub-pixels that are disposed on the base [191]; wherein the sub-pixel comprises a thin film transistor [see paragraph 0050 and the above figures], wherein a first electrode of the thin film transistor is connected to a first data line [source 173], and a second electrode of the thin film transistor is connected to the pixel electrode [175]; in the sub-pixel, a first overlap region is defined between an orthographic projection of the pixel electrode on the base and orthographic projections of the first electrode and the first data line on the base [portion of the left side data line that overlaps the pixel electrode], and a second overlap region is defined between the orthographic projection of the pixel electrode on the base and an orthographic projection of a second data line [right side data line] on the base [portion of the right side data line that overlaps the pixel electrode]; and the first data line is one of the plurality of data lines [left side data line], and the second data line is one of the plurality of data lines and is adjacent to the first data line [right side data line]; and wherein a portion that is in the sub-pixel and disposed in the first overlap region is configured to form a first parasitic capacitor [inherent to the overlapping structure of the pixel electrode, insulator 180, and data line], and a portion that is in the sub-pixel and disposed in the second overlap region is configured to form a second parasitic capacitor, wherein a capacitance of the first parasitic capacitor is equal to a capacitance of the second parasitic capacitor [since the areas of the data lines that overlaps the pixel electrode are equal the parasitic capacitances are equal, inherent].  

Though color filters on the opposing substrate was not explicitly claimed, it would have been a matter of routine skill in the art to form color filter on substrate 210 in order to simplify manufacturing.  Kim lacks, but common knowledge teaches, reflective pixel electrodes.  Simplified manufacturing would have been the expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 3, Kim teaches the array substrate according to claim 2, wherein the first electrode and the second electrode of the thin film transistor are disposed in a same layer and made of a same material as the plurality of data lines [see paragraph 0048]; and an area of the first overlap region on the base is equal to an area of the second overlap region on the base [see figure 4].  
Per claim 4, Kim teaches the array substrate according to claim 1, wherein the plurality of sub-pixels are disposed in a plurality of columns along a first direction [vertical direction, see figures 1 and 4] and are disposed in a plurality of rows along a second direction [horizontal direction], and the data lines generally extend on the base along the second direction [see figure 4]; and the plurality of sub-pixels comprise a first sub-pixel and a second sub-pixel that are in a same row of sub-pixels and disposed on both sides of the data line [subpixel to the right not shown, 191 as shown in figure 4 represent a single subpixel of the matrix], and the data line comprises a first portion that extends into the first sub-pixel and is covered by a pixel electrode in the first 20sub-pixel [see figure 4] and comprises a second portion that extends into the second sub-pixel and is covered by a pixel electrode in the second sub-pixel, wherein an orthographic projection of the first portion on the base is within the first overlap region of the first sub-pixel, and an orthographic projection of the second portion on the base is within the second overlap region of the second sub-pixel [not shown but represented by figure 4].  
Per claim 5, Kim teaches the array substrate according to claim 4, wherein each of the first portion and the second portion is an extension portion of at least one of a straight line, a curve, and a polyline [straight line is used].  
Per claim 12, Kim teaches the array substrate according to claim 4.  Kim lacks, but common knowledge teaches, the pixel electrode in the sub-pixel covers the thin film transistor.  Improved aperture ratio would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 13, Kim teaches the array substrate according to claim 12, the orthographic projection of the pixel electrode on the base is in a rectangular shape [see figure 4].  
Per claim 14, Kim teaches the array substrate according to claim 13, wherein distances between any two adjacent pixel electrodes are equal in the first direction; and distances between any two adjacent pixel electrodes are equal in the second direction [see figure 4 which represent a single pixel, inherent].  
Per claim 15, Kim teaches the array substrate according to claim 1, wherein the first electrode comprises a U-shaped structure [see figure 4], and the second electrode comprises a strip-shaped structure [see figure 4]; wherein at least a part of the strip-shaped structure is disposed in the U-shaped structure, and an end, distal from the U-shaped structure, of the strip-shaped structure is connected to the pixel electrode [see figure 4].  
Per claim 16, Kim teaches the array substrate according to claim 15, further comprising a first auxiliary electrode connected to the second electrode [see the extension portion electrodes 175], a second auxiliary electrode disposed at a side, distal from the pixel electrode [131], of the first auxiliary electrode, and a first insulation layer disposed between the first auxiliary electrode and the second auxiliary electrode [see insulation layer 180 and figure 5]; wherein an orthographic projection of the first auxiliary electrode on the base is overlapped with an orthographic projection of the second auxiliary electrode on the base [see figure 4].  
Per claim 17, Kim teaches the array substrate according to claim 16, wherein the first auxiliary electrode is disposed in a same layer and is made of a same material as the first electrode and the second electrode [inherent, see paragraph 0048]; and the second auxiliary electrode is disposed in a same layer and is made of a same material as a gate electrode of the thin film transistor [see figure 5 and paragraph 0047].  
Per claim 18, Kim teaches the array substrate according to claim 15, wherein the second electrode further comprises a blocky structure connected to an end, distal from the U-shaped structure, of the strip-shaped structure; wherein the blocky structure is electrically connected to the pixel electrode [see figure 4].  
Per claim 19, Kim teaches the array substrate according to claim 18.  Kim lacks, common knowledge teaches,  a second insulation layer disposed between the pixel electrode and the thin film transistor; wherein the second insulation layer has a via hole, and the pixel electrode is electrically connected to the blocky structure in the second electrode through the via hole.  Reduced TFT degradation would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.


Allowable Subject Matter
Claim 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 6, Kim teaches the array substrate according to claim 5.  The prior art in combination with the limitations of claim 5 does not teach the data line comprises a plurality of linear extension portions and a plurality of curved extension portions that are connected sequentially: wherein the curved extension portions are each provided an opening: the plurality of linear extension portions are all disposed between a first sub-pixel column and a second sub-pixel column, wherein the first sub-pixel column is a column of sub-pixels comprising the first sub-pixel, and the second sub-pixel column is a column of sub-pixels comprising the second sub-pixel: and the first portion comprises at least one of the curved extension portions. the second portion comprises at least one of the curved extension portions, and an opening direction of the curved extension portion in the first portion is opposite to an opening direction of the curved extension portion in the second portion.  
Per claim 9, Kim teaches the array substrate according to claim 5.  The prior art in combination with the limitations of claim 5 does not teach the data line comprises a plurality of first linear extension portions and a plurality of second linear extension portions that are connected sequentially; wherein 21the plurality of first linear extension portions and the plurality of second linear extension portions are arranged staggeredly, and extension directions of any two connected the first linear extension portion and the second linear extension portion are intersected with each other; for two adjacent the first linear extension portions in the same data line, an orthographic projection of one first linear extension portion on the base is overlapped with an orthographic projection of the pixel electrode in the first sub-pixel column on the base, and an orthographic projection of the other first linear extension portion on the base is overlapped with an orthographic projection of the pixel electrode in the second sub-pixel column on the base; an orthographic projection of the second linear extension portion in the data line on the base is overlapped with both the orthographic projection of the pixel electrode in the first sub-pixel column on the base and the orthographic projection of the pixel electrode in the second sub-pixel column on the base; and the first sub-pixel column is a column of sub-pixels comprising the first sub-pixel, and the second sub-pixel column is a column of sub-pixels comprising the second sub-pixel.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive. 
Applicant argues that neither from the text of Kim nor from the drawings of Kim can we obtain the feature "the areas of the data lines that overlaps the pixel electrode are equal". 
In addition, it should be noted that the capacitance of the parasitic capacitor is not only related to the overlapping area of two electrodes disposed oppositely in the capacitor, but also related to the distance between these two electrodes (i.e., the distance between the pixel electrode 301 and the data line 200, and the distance between the pixel electrode 301 and the first electrode 3021 in the present application). Apparently, Kim does not describe the distance between the pixel electrode and the data lines on the left and right sides. For the sake of argument, even if the distance between the pixel electrode and the two data lines is considered to be equal, since the areas of S1 and S2 where the two data lines that overlaps the pixel electrode are not equal, the capacitances of the first parasitic capacitor and the second parasitic capacitor are not equal. 
In response, the claim recites “a portion that is in the sub-pixel and disposed in the first overlap region is configured to form a first parasitic capacitor, and a portion that is in the sub-pixel and disposed in the second overlap region is configured to form a second parasitic capacitor, wherein a capacitance of the first parasitic capacitor is equal to a capacitance of the second parasitic capacitor [emphasis added]”.  Applicant’s argument is based upon the claimed pixel electrode not sub-pixel.  The claimed sub-pixels mean the sub-pixels of the plurality of sub-pixels as recited in the claims not the pixel electrode.  With this in mind, the left data line overlaps the sub-pixel on the left exactly the same as the right data line overlaps the sub-pixel on the right.  Furthermore, the lift sub-pixel and right-subpixel are identical and thus would have the same parasitic capacitance.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871